t c memo united_states tax_court michael rosenfeld petitioner v commissioner of internal revenue respondent docket no filed date ned leiba for petitioner michael w berwind for respondent memorandum findings_of_fact and opinion dean special_trial_judge for respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 a of dollar_figure the 1unless otherwise indicated subsequent section and chapter references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure issues for decision2 are whether petitioner was an independent_contractor or a common_law_employee of the british consulate general bcg in overcontributed to a simplified_employee_pension sep plan is liable for the excise_tax under sec_4973 for excess sep plan contributions and is liable for the accuracy-related_penalty under sec_6662 preliminary matters respondent seeks to introduce into evidence the united_states engaged staff handbook handbook issued in by the british embassy in washington d c as exhibit 15-r petitioner objects to the admission of the handbook on the grounds that it would cause confusion of the issues and constitutes hearsay respondent contends that the handbook is admissible under the exception to the hearsay rule under rule of the federal rule sec_2petitioner presented no evidence and made no argument with respect to expenses reported on schedule c profit or loss from business that included deductions for business_expenses and expenses associated with the business use of his home the court deems these issues conceded see 89_tc_46 stutsman v commissioner tcmemo_1961_109 petitioner’s deduction for self-employed health insurance is a computational adjustment to be determined consistent with this opinion 3respondent proffered a document as a copy of the handbook introduced as exhibit 4-r obtained from a web site during the course of his examination of petitioner’s federal_income_tax return petitioner has not stipulated its authenticity nor has respondent provided testimony or otherwise credible_evidence to demonstrate its authenticity accordingly this document is inadmissible of evidence or in the alternative under rule of the federal rules of evidence the court need not and does not decide whether the handbook is admissible under rule or of the federal rules of evidence because the court finds for respondent without it the court need not consider the handbook in reaching a decision findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the exhibits received into evidence are incorporated herein by reference when petitioner filed his petition he resided in california i petitioner’s employment history petitioner graduated from the university of southern california with a master’s degree in journalism and has worked as a corporate marketing executive financial writer and journalist for over years in he started his own consulting 4respondent raised in his pretrial memorandum the possibility that the handbook is admissible under the hearsay exception of fed r evid respondent did not set forth the argument in his pretrial memorandum or offer argument post trial the argument is deemed conceded see money v commissioner supra pincite 5petitioner’s proffer of a copy of a handbook issued in as evidence to provide context to the handbook issued in is rendered moot respondent reserved a hearsay exception to petitioner’s letter of appointment in the event the handbook was not received into evidence because the court’s decision is unaffected by the handbook the court finds that it is not unfair to consider the letter of appointment without the context of the handbook business representing clients in a variety of professional services in he left his consulting business to work in corporate communications and marketing in he reestablished his business and he continues to work as a consultant for his business in july or date in an effort to expand into the british investment community petitioner met with the deputy consul general brian conley mr conley of the bcg in the united_states during the meeting mr conley indicated that the bcg might be interested in using petitioner’s services to promote british companies seeking to invest in the united_states and to assist u s companies interested in investing in the united kingdom after several meetings discussing petitioner’s qualifications the bcg formally offered petitioner a full-time appointment for a 3-year defined term petitioner signed a letter of appointment letter dated date and was appointed at the level of trade officer grade us8 the letter provided for annual increases to his salary dependent upon satisfactory services as determined by the bcg the award of an annual increase could be withheld or withdrawn for reasons of discipline or inefficiency the bcg as a foreign_employer of a u s citizen categorized petitioner as self-employed for tax purposes the bcg did not withhold taxes from petitioner’s salary and petitioner was responsible for all federal state and local_taxes and for self-employment taxes ii the deficiency petitioner timely filed a form_1040 u s individual_income_tax_return for on schedule c petitioner reported total gross_receipts of dollar_figure total expenses of dollar_figure and business use of home expenses of dollar_figure for his financial journalist corporate relations consultant consultant business as a self-employed_individual petitioner contributed to an sep plan on the basis of his consultant earnings petitioner reported gross_receipts from the bcg on schedule c and also contributed to an sep plan on the basis of these earnings in he contributed dollar_figure to his sep plan in the notice_of_deficiency respondent determined in pertinent part that petitioner was a common_law_employee of the bcg and consequently was not entitled to report gross_receipts and expenses associated with his work for the bcg on 6the record does not indicate whether petitioner established two separate sep plans--one for his consulting firm earnings and one for his bcg earnings petitioner testified however that he believed that the bcg was a client of his consulting firm and there is no indication that he established a separate sep plan for his bcg earnings in 7petitioner testified that he was fairly successful at fully funding his sep plan each year and in fact petitioner’s counsel represented that he did fully fund his sep plan for schedule c for subject_to an excise_tax pursuant to sec_4973 for excess_contributions to an sep plan for and liable for the accuracy-related_penalty under sec_6662 for i burden_of_proof opinion petitioner has moved to shift the burden_of_proof to respondent maintaining that he has satisfied the requirements under sec_7491 sec_7491 provides that subject_to certain limitations where a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s tax_liability the burden_of_proof shifts to the commissioner with respect to that issue in a case where the standard of proof is based on a preponderance_of_the_evidence as it is here the court may decide the case on the weight of the evidence and need not decide it on an allocation of the burden_of_proof see 89_fedappx_656 9th cir affg tcmemo_2002_276 knudsen v commissioner tcmemo_2007_340 the court therefore need not and does not decide the allocation of the burden_of_proof under sec_7491 the outcome of this case is decided on the preponderance_of_the_evidence and thus is unaffected by sec_7491 see frgc inv llc v commissioner supra petitioner’s motion will be denied ii petitioner’s employment status the term employee is not defined in the code consequently whether an individual is a common_law_employee is a factual question that depends on the application of common_law concepts see 503_us_318 weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir 89_tc_225 affd 862_f2d_751 9th cir among the relevant factors in determining the substance of an employment relationship are the degree of control exercised by the principal over the details of the individual’s work the taxpayer’s investment in facilities the taxpayer’s opportunity for profit or loss permanency of the relationship between the parties the principal’s right of discharge whether the work performed is an integral part of the principal’s business what relationship the parties believe they are creating and the provision of employee_benefits nationwide mut ins co v darden supra pincite weber v commissioner supra pincite profl exec leasing inc v commissioner supra pincite sec_31_3121_d_-1 employment_tax regs setting forth criteria for identifying common_law employees no one factor is determinative cmty for creative non-violence v reid 490_us_730 instead all aspects of the relationship must be assessed and weighted nlrb v united ins co 390_us_254 the court addresses the foregoing factors below a degree of control all that is necessary for a finding of control is that the principal have the right to control the details of the person’s work 349_f2d_644 9th cir 69_tc_1055 it is not necessary for the principal to actually exercise that control potter v commissioner tcmemo_1994_ to retain the requisite control_over the details of an individual’s work the employer need not stand over the individual and direct every move made by the individual weber v commissioner supra pincite petitioner argues that he was not subject_to the direction and control of the bcg in support petitioner cites sec_31_3121_d_-1 employment_tax regs which provides if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor an individual performing services as an independent_contractor is not an employee under the usual common_law rules individuals such as physicians lawyers dentists veterinarians construction contractors engaged in the pursuit of an independent trade in which they offer their services to the public are independent contractors and not employees petitioner argues that he is an independent_contractor he practices a public calling and the services he provided to the bcg were within the scope of the pursuit of his consultant business petitioner testified that his supervisor provided only limited and periodic reviews of his work he was not required to submit a timesheet or sign in when he worked on site at the bcg petitioner further contends that the bcg could not unilaterally alter his employment agreement namely it could not assign him to projects outside the scope of his professional expertise and it could not change his hours move him to another department prevent him from working for other clients or require him to use its facilities although petitioner alleged that he was not subject_to the bcg’s direction and control petitioner admitted that the head of the consulate could ask him to prepare or stop assignments and to attend conferences and meetings his letter of appointment also specified that increases in his annual salary would be awarded only upon satisfactory service furthermore contrary to petitioner’s assertions the bcg did have the right to modify his employment arrangement his letter of appointment explicitly stated that the bcg reserved the right to alter his conditions of service at any time see urban redev corp v commissioner 8petitioner alleges that the letter of appointment contained no specific controls that dictated the details of his work but simply that it could change what might be required and that petitioner might or might not agree to continue rendering continued 294_f2d_328 4th cir the court may reject a taxpayer’s uncorroborated self-serving testimony affg 34_tc_845 87_tc_74 same in addition petitioner was required to work hours per week and was not permitted to have outside business interests that could be furthered by virtue of his employment the court is convinced that the bcg had the right to exercise control_over petitioner’s work this factor favors respondent b investment in facilities petitioner paid many of the costs associated with his work he used his own computer and cell phone and he used his personal check credit card the bcg provided petitioner a desk a phone a computer and business cards petitioner argues that because there is no evidence that the bcg incurred additional capital expenses to accommodate him it is not a distinguishing factor that the bcg continued services petitioner further alleges that the more relevant evidence is his own testimony in which he asserts that if the bcg had attempted to control the details of his work i would not have worked under those conditions i would not have taken them on as a client he further argues that the portion of the letter about his not having outside business interests did not apply to him petitioner’s testimony does not comport with the terms of the letter of appointment petitioner unequivocally accepted the terms of the letter of appointment when he signed the letter despite his assertions and testimony to the contrary regarding his relationship with the bcg provided an office space for him petitioner’s argument ignores the legal implications of the provision of facilities regardless of the impact on the bcg’s capital expenses if petitioner was provided facilities whether additional costs were imposed on the bcg as a result or whether petitioner in fact used those facilities is irrelevant taking into consideration that petitioner paid many of the costs associated with his work and used his personal work equipment the court finds that this factor is neutral c opportunity for profit or loss the bcg paid petitioner a fixed salary for his services as a trade officer petitioner testified that he submitted monthly invoices to the bcg however there is no evidence that the invoices were actually submitted to the bcg that the bcg actually reimbursed petitioner or that his monthly salary was contingent on those invoices in fact the evidence indicates that petitioner received his fixed monthly salary before the dates indicated on the invoices petitioner explained that although he was paid a fixed amount by the bcg that practice is similar to and consistent with his standard business practice although the record reflects that petitioner drafted invoices to the bcg for incurred expenses the record does not reflect whether he submitted the invoices to the bcg nor does the record reflect that the bcg reimbursed petitioner for these expenses this factor favors respondent d permanency of relationship petitioner signed a 3-year defined-term contract with the bcg the contract’s renewal was solely at the discretion of the bcg with a maximum period of years or three defined terms petitioner’s employment relationship was not defined as long term but was eligible for extension this factor is neutral e principal’s right of discharge during both parties could terminate the employment relationship without cause this factor is neutral f integral part of business the bcg presents british policies to americans and the u s government explains american policies and views to the british government and promotes british interests in the united_states the bcg is also responsible for press and cultural relations and for visa and consular services petitioner provided consulting and communications_services related to commercial opportunities in the united_states for british companies petitioner’s services furthered the bcg’s goals this factor favors respondent g relationship parties believe they created petitioner testified that he was hired by the bcg as an independent_contractor for his consultant services in support petitioner refers to the work invoices that he submitted to the bcg he alleges that even though he was paid a fixed salary submitting work invoices and obtaining contracts with fixed payments were consistent with his standard business practice petitioner also cites the letter of appointment which specified that he was self-employed for tax purposes petitioner further argues that the phrase self employed for tax purposes in the letter of appointment did not reflect the bcg’s understanding of petitioner’s employment status it does not refer to the internal_revenue_code and there is no reasoning given by the bcg which reflects the bcg’s understanding of petitioner’s employment status as discussed supra the evidence does not indicate that the bcg paid petitioner a salary based on petitioner’s invoices the bcg offered petitioner a position as a trade officer at the grade us8 salary level in addition the letter of appointment specified that the bcg would not withhold taxes from petitioner’s gross salary because as a u s citizen he was categorized as self-employed for tax purposes sec_3121 specifically provides that for purposes of chapter federal insurance act taxes employment by a foreign government is excepted from the term employment the phrase self employed for tax purposes in the letter of appointment did not reflect the bcg’s understanding of petitioner’s employment status rather it reflected the tax consequences for a u s citizen employed by a foreign government the letter of appointment was unambiguous regarding petitioner’s employment relationshipdollar_figure the bcg offered him a full-time appointment as a trade officer us8 with a fixed monthly salary the record does not reflect that the bcg intended to hire petitioner as an independent_contractor this factor favors respondent 9the internal_revenue_service is unable to levy on a foreign government the employer tax portion of federal_insurance_contributions_act taxes instead citizens employed by foreign governments are treated as self-employed individuals for purposes of self-employment contributions act taxes see s rept 86th cong 2d sess 1960_2_cb_792 10petitioner alleges that because the letter of appointment did not refer to the code the court cannot infer that the bcg’s understanding of the relationship was only tax motivated as a result of the statement that petitioner was self employed for tax purposes while acknowledging petitioner’s position the court notes that the letter of appointment referred to the numerous tax consequences for its employees this portion of the letter was not a specific reference to petitioner rather it was a general reference to the tax consequences for any u s citizen employed by the bcg if the court were to read the language as petitioner would have us read it all u s citizens employed by the bcg would be independent contractors the letter of appointment also provided the tax consequences for employees that were not u s citizens it specified generally the tax consequences that any number of its employees might face on the basis of citizenship the language in the letter of appointment specifically categorized petitioner as self-employed for tax purposes because he was a u s citizen employed by a foreign government regardless of whether the letter of appointment specified a code section the parties do not dispute that petitioner’s services are statutorily excepted from employment for purposes of ch pursuant to sec_3121 h employee_benefits receipt of employee_benefits is an important factor in determining whether an employer-employee relationship exists 63_tc_621 petitioner testified that he did not receive sick_pay overtime pay retirement benefits or life_insurance and received only minimal remuneration for health and dental insurance but in petitioner accrued annual and sick leave and had the opportunity to participate in the bcg’s health insurance and pension plans but declined to do so see feaster v commissioner tcmemo_2010_157 the availability and not the receipt of benefits is the determinative factor see also weber v commissioner t c pincite colvin v commissioner tcmemo_2007_157 affd 285_fedappx_157 5th cir petitioner’s access to and receipt of employee_benefits at the bcg further supports a finding that he was a common_law_employee petitioner contends that on the basis of the foregoing factors the court should find that he was an independent_contractor of the bcg in support petitioner cites levine v commissioner tcmemo_2005_86 and argues that the facts in his case more strongly support his status as an independent_contractor than did the facts support the taxpayer in levine in levine the taxpayer entered into a personal services contract with the u s state department department to manage and implement the department’s worldwide industrial hygienist field technical services program the taxpayer provided significant explanatory evidence of her position with the department including her employment contract the employment contract described in detail her employment duties how she performed her duties and how she interacted with employees and supervisors in contrast petitioner provided the court with mere generalities as to his tasks his employment position and the control the bcg exercised over his position additional factors considered by the parties as addressed in levine include the skill required by the worker to solve a problem the method of payment and whether the hiring party pays social_security_taxes petitioner asserts that he was hired to solve a specific problem for the bcg however petitioner failed to demonstrate that he was hired for the purpose of providing public relations work as an independent_contractor and not as a common_law_employee the letter of appointment indicated that he was hired as a trade officer there is no indication he was hired to fill a specified public relations function performed by his firm as an independent_contractor this factor favors respondent petitioner also asserts that he was paid on a retainer basis by the bcg and that he submitted monthly invoices commensurate with his work for the bcg the record indicates however that he was paid a fixed salary and that regardless of the invoices petitioner was paid the same fixed salary for the months of october november and decemberdollar_figure finally the fact that the bcg did not withhold taxes from petitioner’s pay is a neutral factor for purposes of determining petitioner’s employment status under sec_3121 service performed in the employ of a foreign government is excepted from employment for purposes of social_security and medicare taxes see sec_31_3121_b_11_-1 employment_tax regs services excepted from employment do not constitute employment for tax purposes see sec_31_3121_b_-4 employment_tax regs the fact that the bcg did not withhold taxes from petitioner’s pay does not establish either his or the bcg’s intent regarding his relationship with the bcg although petitioner testified that he provided the same services to the bcg as to his other clients in the court is unable to conclude that petitioner is not a common_law_employee of the bcg as the only material witness at his own trial petitioner has a vested interest in the outcome of this case it is well settled that the court need not accept at face value a witness’s testimony that is self-interested or otherwise 11the record indicates that petitioner received his paycheck each month before the dates indicated on his monthly invoices to the bcg questionable see 227_f2d_270 5th cir affg a memorandum opinion of this court 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_467 the court is not compelled to believe evidence that seems improbable or to accept as true uncorroborated although uncontradicted evidence from an interested witness 394_f3d_1030 8th cir quoting 222_f2d_878 8th cir affg in part and vacating in part a memorandum opinion of this court affg tcmemo_2003_212 none of the relevant factors discussed above support petitioner’s position considering the record and all the facts and circumstances the court concludes that petitioner was a common_law_employee of the bcg iii excess_contributions to a simplified_employee_pension plan in petitioner contributed to an sep plan on the basis of his earnings from both his consultant business and the bcg respondent challenges petitioner’s deduction for excess sep plan contributions attributable to his bcg earnings an sep plan is a qualified_plan pursuant to which an employer makes direct contributions to its employees’ individual_retirement_accounts or individual retirement annuities as defined under sec_408 and b sec_408 levine v commissioner supra sec_404 permits an employer to deduct certain contributions to an employee’s sep plan see sec_404 h contributions to an sep plan on behalf of an employee within the meaning of sec_401 shall be considered to satisfy the conditions of sec_162 or sec_212 to the extent such contributions do not exceed the earned_income of such individual derived from the trade_or_business with respect to which such plan is established for purposes of sec_404 the term employee includes an individual who is an employee within the meaning of sec_401 and the employer of such an individual is the person treated as his employer under sec_401 self-employed individuals and sole proprietors are treated as their own employers and employees for purposes of sep plan deductions see sec_401 sec_404 sec_408 sec_1 b income_tax regs for purposes of applying sec_401 through if a self-employed_individual is engaged in more than one trade_or_business each business shall be considered a separate employer a self-employed_individual shall be treated as his own employer if he satisfies the definition of employer under sec_401 sec_402 sec_404 sec_408 the terms employee and employer shall have the respective meanings given by sec_401 see also kellough v commissioner tcmemo_1995_282 additionally a self-employed_individual must also be his own employee and shall be treated as such if he satisfies the definition of employee under sec_401 sec_408 petitioner argues that he satisfies the requirements of sec_401 and is qualified to make and deduct contributions to his sep plan derived from both his consultant business and bcg earningsdollar_figure respondent does not contest that petitioner is entitled to deduct contributions to his sep plan from the earnings derived from his consultant business therefore the remaining determination is whether petitioner is entitled to deduct the contributions he made to his sep plan with respect to his bcg earnings petitioner alleges that as an employee of a foreign government he is self-employed pursuant to sec_3121 and is treated as his own employee under sec_401 and dollar_figure next he contends that even if the court concludes that sec_1_401-10 income_tax regs provides that an individual who is a common_law_employee is not a self-employed_individual with respect to income attributable to such employment even though such income constitutes net_earnings_from_self-employment as defined in sec_1402 petitioner contends that this regulation is an invalid interpretation of sec_401 the court however need not reach this issue because this case rests on the plain language of sec_401 sec_3121 for the purposes of ch federal_insurance_contribution_act taxes excludes from the definition of continued he is a common_law_employee of the bcg as the court has found he is still his own employer with respect to his bcg earnings consequently he is entitled to deduct the contributions to his sep plan that are attributable to his bcg earnings petitioner directs the court to sec_415 in support of his assertion that he satisfies the definition of employer pursuant to sec_401dollar_figure petitioner also cites the legislative_history of sec_401 in support of his argument that he is his own employer with respect to his bcg earnings petitioner cites the house continued employment any service performed in the employ of a foreign government sec_415 provides the contribution limits for qualified_plans such as an sep plan see sec_415 petitioner invites the court’s attention to sec_415 which defines a participant’s_compensation for purposes of determining the limit of a contribution a participant’s_compensation is defined as the compensation of the participant from the employer for the year sec_415 also provides a special definition of a participant’s_compensation for self-employed individuals in the case of a self-employed_individual who is considered an employee pursuant to sec_401 the participant’s_compensation is defined as ‘the participant’s earned_income within the meaning of sec_401’ sec_415 petitioner contends that according to sec_415 the court need not look to sec_401 for the definition of employer he argues that if an individual has earned_income as defined under sec_401 then ipso facto he has compensation from the employer because in the case of a self-employed_individual a participant’s_compensation under sec_415 is defined as the compensation of the participant from the employer and in the case of a self-employed_individual it is defined as the participant’s earned_income therefore according to petitioner any argument about who is an employer is settled by this passage report which defines an employee for purposes of retirement_plan contributions as a self-employed_individual see h rept 87th cong 1st sess 1962_3_cb_261 petitioner concludes that on the basis of the legislative_history a common_law_employee who has self-employment earnings is treated as an owner-employee and is entitled to make retirement_plan contributions and deduct those contributions on the basis of the self-employment_income petitioner asserts that the definition of an owner- employee remained unchanged and that sec_401 contains the same definition of owner-employee as the proposed language in the house bill however the codified language of sec_401 does in fact differ from that proposed in the house bill see h rept supra pincite c b pincite sec_401 defines an owner-employee in pertinent part as an employee who owns the entire_interest in an unincorporated trade_or_business therefore petitioner’s assertion that the legislative_history of sec_401 supports his argument that he is his own employer with respect to his bcg earnings is in error furthermore petitioner’s argument sec_15 completely disregard sec_401 and the mandate of sec_404 rendering sec_401 superfluous see sec_402 412_us_609 an interpretation that renders a statutory provision superfluous should be avoided since it would offend the well-settled rule_of statutory construction that all parts of a statute if at all possible are to be given effect the court must make its decision in accordance with the mandate of the code accordingly the court turns to sec_401 to determine whether petitioner satisfies the definition of employer sec_401 defines an employer as an individual who owns the entire_interest in an unincorporated trade_or_business kellough v commissioner supra while petitioner owned the entire_interest in and maintained a qualified sep plan for his consultant business he may deduct contributions made to that sep plan only with respect to the earned_income from that business see sec_401 with respect to his work for the bcg 15petitioner alleges that sec_401 was adopted to exclude corporate owner-employees and that the term owner- employee is intended to exclude shareholder-employees of corporations from that definition see sec_401 and h rept 87th cong 1st sess pincite 1962_3_cb_261 whether sec_401 was adopted to exclude shareholder- employees from the definition of owner-employee is irrelevant and the question still remains as to whether petitioner was his own employer with respect to his earnings attributable to the bcg petitioner does not satisfy the definition of employer under sec_401 because he does not own the entire_interest in the bcg petitioner as a common_law_employee of the bcg does not satisfy the definition of employer for purposes of sec_401 he is not his own employer for purposes of his bcg earnings therefore he is not entitled to a deduction with respect to the contributions that are attributable to his bcg earnings iv section excise tax17 respondent determined that petitioner is liable for an excise_tax of dollar_figure for excess_contributions to his schedule c sep plan sec_408 provides that any excess_contribution under an sep plan shall be treated as an excess_contribution for purposes of sec_4979 see sec_4979 sec_4979 imposes a 10-percent18 tax on employers who make excess_contributions to an sep plan petitioner asserts that even if he did make an excess_contribution to his sep plan he nonetheless should not be taxed for any excess_contributions for he notes that sec_4973 requires that the court determine the excess funding amount as of the close of the taxable_year ie dollar_figure because he did not make his sep plan contribution until petitioner 16respondent determined that petitioner is liable for an excise_tax of dollar_figure under sec_4973 for overfunding his consultant business sep plan sec_4973 imposes a 6-percent tax on individuals who make excess_contributions to individual_retirement_accounts ira_annuities or similar plans an excess_contribution is defined as an amount contributed to an ira less any qualified rollovers and less the amount allowable as a deduction under sec_219 see sec_4973 sec_404 k c i sec_219 however does not apply with respect to an employer_contribution to an sep plan see sec_219 17petitioner alleged that respondent abandoned this issue respondent raised the issue in his pretrial memorandum as well as in his reply brief the issue was not abandoned or conceded 18respondent asserted only a 6-percent excise_tax consequently respondent is limited to the 6-percent excise_tax sec_4979 contains a similar provision see sec_4979 suggests that any excess_contribution would have been made in sec_404 addresses this inaccurate assumption sec_404 provides the general rules relating to retirement savings and specifies the time when contributions to a retirement_plan are deemed made under sec_404 a taxpayer shall be deemed to have made a contribution for a taxable_year if the contribution is made on account of the taxable_year and is made not later than the time prescribed by law for filing the return for the taxable_year see also sec_404 accordingly for purposes of the excise_tax calculation petitioner’s sep plan contribution although paid in is deemed paid in dollar_figure therefore petitioner’s argument based on timing fails respondent’s determination that petitioner must pay a 6-percent excise_tax of dollar_figure on the excess_contribution is sustained v accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to 20petitioner timely filed his federal_income_tax return and does not contest that he computed his sep plan contribution on the basis of his bcg and consulting firm earnings comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty see 116_tc_438 sec_6664 provides an exception to the sec_6662 penalty if it is shown that there was reasonable_cause for any portion of the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id reliance on the advice of a professional such as a certified_public_accountant may also constitute reasonable_cause as a defense to an accuracy-related_penalty if under all the facts and circumstances such reliance is reasonable and the taxpayer acted in good_faith sec_6662 sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however a taxpayer is not relieved from liability for the addition_to_tax for negligence merely by shifting the responsibility to a tax professional 57_tc_781 reliance on an expert is not an absolute defense but is a factor to be considered freytag v commissioner supra pincite a taxpayer’s reliance must be in good_faith and demonstrably reasonable 91_tc_396 affd without published opinion 940_f2d_1534 9th cir freytag v commissioner supra pincite in such a case a taxpayer will be entitled to rely upon an expert’s advice even if the expert’s advice should prove to be erroneous 86_tc_492 affd 864_f2d_1521 10th cir petitioner has been a sole_proprietor for many years and has paid his own federal income and self-employment taxes in addition to his own understanding of his relationship with the bcg petitioner had the assistance of a tax_return_preparer who had prepared his tax returns for over years and prepared his return petitioner’s tax_return_preparer also agreed on his understanding of petitioner’s employment relationship with the bcg that his earnings were reportable on schedule c petitioner relied in good_faith on his tax_return_preparer under petitioner’s unique circumstances the similarity of his consultant work to his work for the bcg and the difficulty of the interplay between sec_3121 and sec_401 the court finds that it was reasonable for petitioner to rely on the advice of his tax_return_preparer in determining that he was an independent_contractor of the bcg therefore respondent’s determination of a sec_6662 penalty is not sustained other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot to reflect the foregoing an appropriate order will be issued denying petitioner’s motion to shift the burden_of_proof and decision will be entered under rule
